DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 28, 2020, and June 1, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on December 30, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,750,499 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1, 3 – 10, and 12 – 24 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

In interpreting the currently filed claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior arts of records. 

	JACKSON discloses the control packets are “hello” packets or “echo” packets in BFD session, where the process establishes control signal session on links with default control signal rate, and the process monitors data transmission rates on the links with established control signal session to determine whether a data transmission rate has fallen below a threshold for a required period of time, and the process instructs the control signal sending entity to send control signals at a lower frequency. However, JACKSON does not explicitly disclose “in response to traffic not passing over the first communication channel for a predetermined amount of time, sending, by the first communication device, hello packets at a second frequency to the second communication device over the first communication channel, wherein sending hello packets at the second frequency corresponds to sending hello packets less frequently than sending hello packets at the first frequency, wherein the first frequency is higher than a packet detection frequency, wherein the second frequency is lower than the packet detection frequency, wherein the packet detection frequency is the reciprocal of a packet detection period, and wherein the air 

	YU discloses receiving the neighbor node sending the hello packet to calculate the neighbor set of stability in the network, where the hello packet broadcast period is updated with calculating the neighbor set stability of weighted average value, each node obtains the network link condition in the network each node stores one neighbor node set the stability value of nearest neighbor broadcast period.” However, YU does not explicitly disclose “in response to traffic not passing over the first communication channel for a predetermined amount of time, sending, by the first communication device, hello packets at a second frequency to the second communication device over the first communication channel, wherein sending hello packets at the second frequency corresponds to sending hello packets less frequently than sending hello packets at the first frequency, wherein the first frequency is higher than a packet detection frequency, wherein the second frequency is lower than the packet detection frequency, wherein the packet detection frequency is the reciprocal of a packet detection period, and wherein the air interface resource is released based on a hello packet not being transmitted over the first communication channel during the packet detection period.”

Therefore, the prior arts of record fail to teach or suggest individually or in combination of “sending, by a first communication device, hello packets at a first frequency to a second communication device over a first communication channel, wherein the first communication channel is a communication channel between the first communication device and the second communication device, and wherein the first communication channel is based on an air interface resource; in response to traffic not passing over the first communication channel for a predetermined amount of time, sending, by the first communication device, hello packets at a second frequency to the second communication device over the first communication channel, wherein sending hello packets at the second frequency corresponds to sending hello packets less frequently than sending hello packets at the first frequency, wherein the first frequency is higher than a packet detection frequency, wherein the second frequency is lower than the packet detection frequency, wherein the packet detection frequency is the reciprocal of a packet detection period, and wherein the air interface resource is released based on a hello packet not being transmitted over the first communication channel during the packet detection period; and sending, by the first communication device, a first message to the second communication device for instructing the second communication device to send hello packets at the second frequency” as recited in Claim 1. Similar limitations are presented in the independents Claim 10, 16, and 21.

Dependent claims 3 – 9, 12 – 15, 17 – 20, and 22 – 24 further limit the allowed independent claims 1, 10, 16, and 21. Therefore, the instant claims are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
SETO et al – determining a communication condition and generating heartbeat signals based on the determined communication condition, where the rate of generating the heartbeat signals is based on one of (i) a service priority or user group and (ii) communication requirements for a network type for each of the plurality of communication cells
GHAVAMI et al – the application type associated with the request, a frequency band for the communication session with the wireless device based on the application type from among the first frequency band and the second frequency band, and the communication session is established between the access node and the wireless device using the selected frequency band when a request to establish a communication session is received at an access node from a wireless device

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448. The examiner can normally be reached Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        


/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468